Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy W. McCoy appeals the district court’s orders denying his Fed.R.Civ.P. 60(b) motion for reconsideration, his petition for a writ of coram nobis, and his second motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McCoy, No. 1:92-cr-00189-IMK-1 (N.D.W. Va. May 5 & Aug. 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.